
	
		I
		112th CONGRESS
		1st Session
		H. R. 1020
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Mr. Sablan (for
			 himself, Mr. Faleomavaega,
			 Mrs. Christensen, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Energy Policy Act of 2005 to include
		  American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, Puerto
		  Rico, and the Virgin Islands in certain efforts to reduce diesel
		  emissions.
	
	
		1.Diesel emissions
			 reduction
			(a)AmendmentsSubtitle G of title VII of the Energy
			 Policy Act of 2005 (42 U.S.C. 16131 et seq.) is amended—
				(1)in the matter
			 preceding clause (i) in section 791(3)(B), by inserting in any
			 State after nonprofit organization or institution;
			 and
				(2)in section
			 793(c)—
					(A)in paragraph
			 (2)(A)—
						(i)by
			 striking subparagraphs (B) and (C) and inserting
			 subparagraph (B); and
						(ii)by
			 striking 1/53 and inserting
			 1/56;
						(B)by striking
			 subparagraph (B) of paragraph (2);
					(C)by redesignating
			 subparagraph (C) of paragraph (2) as subparagraph (B); and
					(D)by amending
			 paragraph (4) to read as follows:
						
							(4)Unclaimed
				funds
								(A)In
				generalAny funds that are
				not claimed by a State for a fiscal year under this subsection shall be used to
				carry out section 792.
								(B)Reallocation
				among territoriesNotwithstanding subparagraph (A), any funds
				that are not claimed by a grantee or loan recipient listed in subparagraph (C)
				for a fiscal year may be reallocated by the Administrator among the grantees
				and loan recipients listed in subparagraph (C) that have claimed all funds
				allocated for such fiscal year. Any funds so reallocated shall be for use in
				accordance with this section.
								(C)ListFor
				purposes of subparagraph (B), the grantees and loan recipients listed in this
				subparagraph are the Commonwealth of Puerto Rico, Guam, the United States
				Virgin Islands, American Samoa, and the Commonwealth of the Northern Mariana
				Islands.
								.
					(b)ApplicationIrrespective of the date of the enactment
			 of this Act, the amendments made by this section apply with respect to funding
			 for fiscal year 2012 and each subsequent fiscal year.
			
